IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,594-03


                    EX PARTE JERRELL GLENN DITTMAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W10-00566-V(B) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of felony murder

and sentenced to thirty-five years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Dittman v. State, No. 05-11-00345-CR (Tex. App.—Dallas Aug. 3, 2012) (not

designated for publication).

        Applicant contends, among other things, that trial counsel failed to object to the admissibility

of the blood-alcohol analysis in his case. Applicant has alleged facts that, if true, might entitle him

to relief. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115
                                                                                                        2

(Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for

findings of fact. The trial court shall order trial counsel to respond to Applicant’s claim. The trial

court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall determine whether (1) Applicant was under arrest at the time of the blood

draw, see TEX . TRANSP. CODE § 724.012(b), (2) his blood was drawn pursuant to a search warrant,

(3) he consented to the blood draw, and (4) exigent circumstances existed. The trial court shall then

determine whether trial counsel was deficient and Applicant was prejudiced. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: January 14, 2015
Do not publish